  Case 4:20-cv-13322-MFL-EAS ECF No. 1, PageID.1 Filed 12/17/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


WILLIAM HUDSON,                                  Case No. 20-cv-133222


      Plaintiff,                                 HON. ____________________
                                                 Magistrate Judge ___________

vs.

BOOKS-A-MILLION, INC.,

      Defendant.


TODD J. STEARN (P51496)                 KEVIN J. PLAGENS (P55992)
LAW OFFICES OF TODD J. STERN, P.C.      ERIN R. KATZ (P71604
Attorneys for Plaintiff                 KOPKA PINKUS DOLIN PC
29829 Greenfield Road, Suite 101        Attorneys for Defendant
Southfield, MI 48076                    32605 W. Twelve Mile Road, Suite 300
Telephone: (248) 744-5000               Farmington Hills, MI 48334
Facsimile: (248) 744-5002               Telephone: (248) 324-2620
Email:       todd@tjslawfirm.com        Facsimile: (248) 324-2610
                                        Email:       KJPlagens@kopkalaw.com
                                                     ERKatz@kopkalawa.com
                                        assistant:   KDRamsay@kopkalaw.com


                         NOTICE OF REMOVAL

      NOW COMES Defendant, BOOKS-A-MILLION, INC. (“Defendant”), by

and through its counsel, KEVIN J. PLAGENS, ERIN R. KATZ, and KOPKA

PINKUS DOLIN PC, remove this action from the Oakland County Circuit Court to
  Case 4:20-cv-13322-MFL-EAS ECF No. 1, PageID.2 Filed 12/17/20 Page 2 of 6




the United States District Court for the Eastern District of Michigan, Southern

Division. In support of this Notice of Removal, Defendant states as follows:

      PROCEDURAL BACKGROUND AND GROUNDS FOR REMOVAL

      1.     On or about October 7, 2020, Plaintiff William Hudson (“Plaintiff”)

commenced this action by filing a Complaint in the Oakland County Circuit Court

and causing a Summons to be issued. See Ex. A, Summons and Complaint.

      2.     On October 30, 2020, Plaintiff’s Complaint was served upon

Defendant by way of its resident agent, The Corporation Company.

      3.     On November 20, 2020, counsel filed an Appearance, Answer,

Affirmative Defenses, and Demand for Trial by Jury on behalf of Defendant. See

Ex. B, Defendants’ Pleadings.

      4.     On December 7, 2020, counsel for Plaintiff served Initial Disclosures

on Defendant. See Ex. C, Oakland County Circuit Court Docket.

      5.     No other pleadings, orders, or documents were filed in this case.

      6.     Pursuant to 28 U.S.C. § 1446(b)(3), this Notice of Removal is filed

within thirty (30) days of receipt of being Plaintiff’s counsel’s oral statement that

Plaintiff seeks damages in excess of $75,000.00 which first allowed Defendant to

ascertain that the case is one which is removable. This information was provided

by Plaintiff’s counsel via telephone on November 19, 2020. This oral statement

was confirmed via email correspondence on December 7, 2020. See Ex. D, Email


                                          2
  Case 4:20-cv-13322-MFL-EAS ECF No. 1, PageID.3 Filed 12/17/20 Page 3 of 6




Correspondence. Therefore, this Notice is timely filed pursuant to 28 U.S.C. §

1446(b).

      7.       This Court is in the district and division “embracing the place where

[the State Court] action is pending.” 28 U.S.C. § 1441(a). The Oakland County

Circuit Court is located in the Eastern District of Michigan.

                            DIVERSITY JURISDICTION

      8.       This case is a civil action of which this Court has original diversity

jurisdiction pursuant to 28 U.S.C. §1332(a) because the amount in controversy

exceeds the sum or value of $75,000.00, exclusive of interest, costs, and attorneys’

fees, and this action is between citizens of different states, as demonstrated more

fully below:

               a.    Plaintiff Is A Citizen Of Michigan: A person is a citizen of

      the state in which he or she is domiciled. See Newman-Green, Inc. v.

      Alfonzo-Larrain, 490 U.S. 826, 828 (1989). “[D]omicile is established by

      physical presence in a place in connection with a certain state of mind

      concerning one’s intent to remain there.” Mississippi Band of Choctaw

      Indians v. Holyfield, 490 U.S. 30, 48 (1989). Defendant is informed and

      believe that Plaintiff is domiciled in, and citizen of, the State of Michigan.

      In his Complaint, Plaintiff alleges that he is a resident of the City of Auburn

      Hills, County of Oakland, and State of Michigan. Ex. A. Plaintiff has not


                                           3
  Case 4:20-cv-13322-MFL-EAS ECF No. 1, PageID.4 Filed 12/17/20 Page 4 of 6




      alleged an intent to move or leave this domicile. Ex. A. Therefore, for

      diversity purposes, Plaintiff is domiciled in and citizen of the State of

      Florida.

             b.    Defendant Is A Citizen Of Delaware and Alabama:

      Defendant is a corporation incorporated under the laws of the State of

      Delaware and has its principal place of business in Alabama. “For purposes

      of determining diversity jurisdiction, a corporation can be a citizen of two

      states: (1) its state of incorporation; and (2) the state of its principal place of

      business.” Freeman v. Unisys Corp., 870 F. Supp. 169, 172 (E.D. Mich.

      1994) (citing 28 U.S.C. § 1332(c)). Accordingly, Defendant is a citizen of

      Delaware and Alabama, and is not now and never has been a citizen of the

      State of Michigan within the meaning of 28 U.S.C. § 1332(c).

      9.     Therefore, complete diversity exists because Plaintiff is a citizen of

Michigan and Defendant is a citizen of Delaware and Alabama.

      10.    Pursuant to L.R. 81.1(a) and (b) and 28 U.S.C. § 1332(a), the amount

in controversy exceeds the sum or value of $75,000.00, exclusive of interest, costs,

and attorney fees. Plaintiff’s counsel has explicitly stated that Plaintiff is seeking

damages that exceed $75,000.00 due to his alleged injuries. Ex. D. Although

Defendant denies the allegations in Plaintiff’s Complaint and denies any liability to

Plaintiff whatsoever, if those allegations are proven to be true, the amount in

                                           4
  Case 4:20-cv-13322-MFL-EAS ECF No. 1, PageID.5 Filed 12/17/20 Page 5 of 6




controversy exceeds the sum or value of $75,000.00, exclusive of interest, costs

and attorney’s fees.

       11.   A Notice of Filing Notice of Removal and a copy of this Notice of

Removal to Federal Court will be filed with the Oakland County Circuit Court as

required by 28 U.S.C. § 1446(d) and copies of the same will be served upon

Plaintiff.

       12.   Based upon the foregoing, Defendant is entitled to remove this action

to this Court under 28 U.S.C. § 1331, et seq.

       13.   In filing this Notice of Removal, Defendant does not waive any

defenses that may be available to it, including but not limited to, those under Fed.

R. Civ. P 12(b).

       14.   This Notice of Removal is filed in compliance with Fed. R. Civ. P. 11

and Local Rules of the United States District Court for the Eastern District of

Michigan.

       WHEREFORE, Defendant respectfully requests that this Court take

jurisdiction over this matter and grant such other relief as the Court deems proper.




                                          5
  Case 4:20-cv-13322-MFL-EAS ECF No. 1, PageID.6 Filed 12/17/20 Page 6 of 6




                                      Respectfully Submitted,

                                      KOPKA PINKUS DOLIN PC

                                               /s/ Erin R. Katz
                                      By:
                                             KEVIN J. PLAGENS (P55992)
                                             ERIN R. KATZ (P71604)
                                             Attorneys for Defendant
                                             32605 W. Twelve Mile Road, Suite 300
                                             Farmington Hills, MI 48334
Dated: December 17, 2020                     (248) 324-2620



                         CERTIFICATE OF SERVICE

STATE OF MICHIGAN )
                 ) SS.
COUNTY OF OAKLAND      )

      I, Ayana M. Jackson, am an employee of KOPKA PINKUS DOLIN PC, and

I certify that I e-filed the foregoing document on December 17, 2020, using the

ECF e-filing system which will send a copy of this document together with

notification to all counsel of record; and that I mailed and emailed a copy of this

document to any non-e-filing participants.



                                                     /s/ Ayana M. Jackson

                                                     Ayana M. Jackson




                                         6
